                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                :
    NILDA O’BRIEN,                              :
                              Plaintiff,        :
                                                :
                        v.                      :                  No. 5:18-cv-03119
                                                :
    LEHIGH VALLEY HEALTH                        :
    NETWORK, INC., d/b/a Lehigh Valley          :
    Hospital; and                               :
    LEHIGH VALLEY HOSPITAL, INC.,               :
    d/b/a LVHN – Muhlenberg,                    :
                          Defendants.           :
                                                :

                                            ORDER

         AND NOW, this 27th day of June, 2019, upon consideration of Plaintiff’s First Amended
Complaint, ECF No. 12, Defendants’ Partial Motion to Dismiss, ECF No. 15, Plaintiff’s
Response, ECF No. 16, Defendants’ Reply, ECF No. 18, and for the reasons set forth in the
accompanying Opinion, IT IS ORDERED THAT:

         1.     Defendants’ Partial Motion to Dismiss, ECF No. 15, is GRANTED in part and
DENIED in part consistent with the following; 1
                 a.    Plaintiff’s FMLA interference and retaliation claims with respect to
         requests for leave beginning before she gained eligibility for FMLA leave are
         DISMISSED with prejudice;




1
        Plaintiff’s FMLA claim (Count II of the Amended Complaint) can be divided into
subparts based upon the Act’s protective provisions: interference and retaliation. The Court
analyzed each of Plaintiff’s FMLA interference claim and FMLA retaliation claim in two parts,
separately assessing the claims as they relate to the periods before and after O’Brien would have
become eligible for FMLA leave. Thus, the Court analyzed this claim in four parts: (1) alleged
interference with respect to Plaintiff’s requests for leave to begin before becoming eligible;
(2) alleged interference with respect to Plaintiff’s stated intent to take leave after becoming
eligible; (3) alleged retaliation with respect to Plaintiff’s requests for leave before she became
eligible; and (4) alleged retaliation with respect to Plaintiff’s stated intent to take leave after
becoming eligible.

                                                 1
                                              062619
                b.     Plaintiff stated a plausible FMLA interference claim with respect to her
       stated intent to take leave after becoming eligible and Defendants’ Partial Motion to
       Dismiss, ECF No. 15, with respect to this portion of her FMLA claim is DENIED; and
                c.     Plaintiff’s FMLA retaliation claim with respect to her stated intent to take
       leave after becoming eligible is DISMISSED without prejudice.

       2.      Plaintiff is granted leave to file a second Amended Complaint for her FMLA
retaliation claim with respect to her stated intent to take leave after becoming eligible consistent
with the accompanying Opinion on or before July 19, 2019.



                                              BY THE COURT:




                                              /s/ Joseph F. Leeson, Jr.
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge




                                                 2
                                              062619
